DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/710,479 filed on December 11, 2019 in which claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 1-20 are pending, of which claims 1, and 10 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukaigaito et al. (US 2009/0018832 A1) in view of Kim et al. (US 2015/0127675 A1). 

Regarding claim 1, Mukaigaito teaches a memory configured to store at least one instruction; and a processor configured execute the at least one instruction to control the electronic apparatus to: identify a keyword from a query based on the query being input (i.e., an appropriate subject based on a user attribute and a keyword. The invention intends to provide information with a higher accuracy by controlling user attribute information to consider a user preference and conversation contents; [0021]).
	Mukaigaito teaches obtain a word related to the keyword, based on the user preference information (i.e.,  The invention intends to provide information with a higher accuracy by controlling user attribute information to consider a user preference and conversation contents; [0021]).
Mukaigaito teaches provide a response to the query based on the keyword and the word related to the keyword (i.e., the first technique is characterized in that a keyword obtained by speech recognition itself is not disclosed to a user but additional information related to the keyword is presented and in that only one piece of additional information is presented at the same time. Thus, a user cannot select information that the user really wants; [0017]).
However, Mukaigaito does not explicitly disclose identify user preference information based on the keyword and at least one keyword included in a search result selected by a user among a plurality of search results provided as a previous response to the query.
Meanwhile, Kim teaches a display apparatus and a method of controlling the display apparatus; [0002]. This is similar to Mukaigaito teaching because of technique displays keyword-related information only when a match with the keyword is found or when a user desires the information; [0020].
Kim further teaches identify user preference information based on the keyword and at least one keyword included in a search result selected by a user among a plurality of search results provided as a previous response to the query (i.e., operation S630 may be divided into an operation of acquiring a search result corresponding to the acquired keyword and an operation of producing additional information based on the search result and the user preference information…  in operation S640, the display apparatus 110 may search for additional information corresponding to the user preference information from the pieces of additional information produced in operation S630. The display apparatus 110 may search for a web document (a web page) corresponding to the user preference information from a plurality of web documents (web pages) collected in operation S630. Thereafter, the display apparatus 110 may provide additional information found based on the search to the mobile terminal 100; [0124]-[0125]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Mukaigaito and Kim before him/her, to modify the method of Mukaigaito with the teaching of Kim to improve searching. The motivation to combine is apparent in Mukaigaito’s reference, because of a user preference. Therefore, it would be advantageous to have an improved processes for enhancing searching using user preference as disclose by Kim.

Regarding claim 2, Mukaigaito teaches wherein the memory is configured to store a plurality of words in a hierarchical structure based on the user preference information, and the processor is configured to control the electronic apparatus to: identify a word corresponding to the keyword from among the plurality of words, and obtain the word related to the keyword from among words belonging to a lower hierarchical layer than the identified word (i.e., The "semantic relation between words" represented by the knowledge network data includes a dictionary relation, a hierarchical relation in a concept, an identical meaning relation, and a synonymous relation for example; [0818]).

Regarding claim 3, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to provide, as the response, the keyword and a search result based on a word related to the keyword (i.e., This system includes a speech recognition module, an acquisition module for extracting keyword information from among recognition results, and a subject information storage module for storing and controlling subject information suitable for the respective user attributes. This system selects an appropriate subject based on a user attribute and a keyword. The invention intends to provide information with a higher accuracy by controlling user attribute information to consider a user preference and conversation contents; [0021]).

Regarding claim 4, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to provide, as the response, a query regarding the query, based on the keyword and the word related to the keyword (i.e., The third technique is characterized in that a keyword itself obtained by speech recognition is not disclosed to a user but subject information related to the keyword is presented. The third technique is also characterized in that only additional information is presented at the same time. Thus, the user cannot select information that the user really wants. Thus, this technique fails to provide a system through which a user can select information that the user really wants from among speech recognition results; [0025]).

Regarding claim 5, Mukaigaito teaches wherein each of the plurality of words has a score based on the user preference information (i.e., This system selects an appropriate subject based on a user attribute and a keyword. The invention intends to provide information with a higher accuracy by controlling user attribute information to consider a user preference and conversation contents; [0021]).

Regarding claim 6, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to identify the plurality of candidate words belonging to lower hierarchy layers than the identified,  and obtain the word related to the keyword from among the plurality of candidate words based on respective score of the plurality of candidate words (i.e., a hierarchical relation in a concept, an identical meaning relation, and a synonymous relation for example. However, this embodiment does not limit the types of semantic relations. For example, in the knowledge network data of FIG. 79, "Otemachi" and "NTT" also may have therebetween "geographical relation" and "system" and "Hardware" also may have therebetween "comprehensive relation in the concept"; [0818]).

Regarding claim 7, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to obtain, as the word related to the keyword, a word having a score higher than a threshold value and having a ratio higher than a ratio value with respect to a score of a word corresponding parent word (i.e., As an analysis method that can present a related word of a word, a technique has been known in which data including a semantic relation between a word and a word or a co-occurrence relation is previously prepared to analyze a word (related word) that has the shortest distance to an input word and that has an importance equal to or higher than a threshold value. Another technique also has been known by which two types of pieces of data including a semantic relation between a word and a word and data including the co-occurrence relation are used to improve the extraction accuracy of the related word; [0884]).

Regarding claim 8, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to update one or more scores based on a selection regarding the response (i.e., When the information communication terminal 100 is set to permit the acquisition of the warning data 80 (when the warning data acquisition necessity is set to "1=required" (which will be described later)), the information communication terminal 100 can acquire the warning data 80 from the warning information server 106 to update warning condition setting data 75 of the information communication terminal 100; [0524]).

Regarding claim 9, Mukaigaito teaches wherein the processor is configured to control the electronic apparatus to increase a score of the word related the keyword and a score of at least one word that belonging to a hierarchical layer higher than a hierarchical layer of the word related to the keyword based on the selection corresponding to the word related to the keyword (i.e., It is noted that "the shortest distance" between words in the third example represents the number of nodes bypassed from a node on the knowledge network to another node. The following section a case where the shortest distance including "0" node is "1" and the shortest distance including "1" is "2". However, unique values different for the respective nodes and links also may be retained in node attribute data or in link data so that the unique value is added when a specific node is bypassed; [0819]).

Regarding claim 10, Mukaigaito teaches wherein the processor in configured to control the electronic apparatus to: increase a score of a word corresponding to the selection and a score of at least one word belonging to an upper hierarchy layer of a word corresponding to the selection based on the selection not corresponding to a word related to the keyword, and decrease a score of a word related to the keyword (i.e., If the size of the window stored in the word column storage section 163 is increased, a longer sentence (text data) will be evaluated. If the size of the window is reduced, a recently inputted word column within a fixed range will be evaluated and the evaluation based on the subject will be performed. For example, a window size sufficiently large for the number of inputted word columns=9 is a window size=30 (which means that window size=). In an actual case, an appropriate window size can be set depending on the length of evaluated text data to narrow down word columns to be evaluated.; [0744]).

Regarding claims 11-20. Claims 11-20 are essentially the same as claims 1-10 above and rejected for the same reasons as applied hereinabove.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        7/30/2022